DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3, 5-13, 20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach: 
wherein at least one of the one or more LEDs is used both as a light source and a light sensor; an LED signal decoder configured to receive an output signal from a light sensor comprising at least one LED selected from the one or more LEDs, and to control an on/off state of the switch circuit based on light sensed by the light sensor; and a bi-directional gate circuit switchable between a first conducting state in which the bi-directional gate circuit connects the light sensor to the LED signal decoder and a second conducting state in which the bi-directional gate connects the LED driver to the one or more LEDs including the at least one LED selected from the one or more LEDs functioning as the light sensor, wherein when the switch circuit is in the off state such that the power supply is electrically disconnected from the at least one circuit, the bi-directional gate is in the first conducting state, wherein when the switch circuit is in the on state such that the power supply is electrically connected with the at least one circuit, the bi-directional gate is 

Regarding claim 20, the prior art of record does not teach: 
wherein at least one LED of the one or more LEDs is used both as a light source and a light sensor; a LED signal decoder configured to receive an output signal from a light sensor comprising at least one LED selected from the one or more LEDs, and to control an on/off state of the switch circuit based on light sensed by the light sensor; and a bi-directional gate circuit switchable between a first conducting state in which the bi-directional gate circuit connects the light sensor to the LED signal decoder and a second conducting state in which the bi-directional gate connects the LED driver to the one or more LEDs including the at least one LED selected from the one or more LEDs functioning as the light sensor, wherein when the switch circuit is in the off state such that the power supply is electrically disconnected from the at least one circuit, the bi-directional gate is in the first conducting state, wherein when the switch circuit is in the on state such that the power supply is electrically connected with the at least one circuit, the bi-directional gate is switchable between the first conducting state and the second conducting state while the switch circuit remains in the on state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836